—Appeal by the defendant from three judgments of the Supreme Court, Queens County (Goldstein, J.), all rendered April 18, 1994, convicting *606him of robbery in the first degree (two counts under Indictment No. 4503/92) and robbery in the first degree (two counts; one as to each of Indictment Nos. 4767/92 and 2241/93), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.